                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LORETTA L. COLHOCKER,                          )
                                               )
                        Plaintiff,             )      Civil Action No. 18-1082
                                               )
         v.                                    )      Judge Cathy Bissoon
                                               )
UPMC MCKEESPORT HOSPITAL,                      )
                                               )
                        Defendant.             )


                                              ORDER

         Defendant’s Motion to Dismiss (Doc. 15) Count V of the Second Amended Complaint1

will be granted.

         As Plaintiff concedes, she cannot properly recast her claims for employment-

discrimination/wrongful-discharge under the common law. See Adams v. City of Greensburg,

2018 WL 1318068, *7 (W.D. Pa. Mar. 14, 2018) (“Pennsylvania common law claims for

wrongful discharge on the basis of [employment discrimination] have been preempted by the

state’s statutory scheme[, ]the PHRA”) (citations omitted). Plaintiff nevertheless posits that

Defendant violated independent public policies by “altering, concealing and/or omitting her

employment documents,” and breaching an unidentified “employment contract that consisted of

both written terms and oral representations.” Pl.’s Opp’n Br. (Doc. 17) at 2 (citing allegations in

Complaint).

         The Court agrees with Defendant that Plaintiff has not supplied sufficient information to

state a plausible-claim for relief. Neither in the Complaint, nor in her opposition brief,




1
    Doc. 14 (hereinafter referred to as “the Complaint”)
does Plaintiff indicate what documents were tampered-with − or what contract formed − either

expressly, or on information and belief. Absent more information – which, if it existed, must be

known to Plaintiff (or else, her lawyer would not know to so-plead) − she has not satisfied the

standards under Iqbal/Twombly.

       Often, plaintiffs who are challenged through a motion to dismiss are able to identify

addition facts/information shedding light on their putative claim(s). And, although a party

cannot properly amend her pleadings through briefing, at least those circumstances might allow a

court to construe the “new” facts as a request for leave to amend. No such information has been

supplied here; and, thus, there is no reason to believe that the deficiencies are curable.

       Frankly, the Court is somewhat perplexed by counsel’s insistent pursuit of what appear to

be rather tenuous legal claim(s) when Plaintiff has perfectly viable claims under the federal and

state anti-employment-discrimination statutes. The practical import of the present foray seems

even more dubious, given that the purported tampering with employment-documents is directly-

related (and relevant) to Plaintiff’s pretext narrative. See 2d Am. Compl. at ¶¶ 20-22 (claiming

Plaintiff “was terminated as a result of requesting a reasonable accommodation [for her] known

disability”; Defendant’s agent “conceal[ed] and alter[ed] information to ensure that Plaintiff

would be terminated”; and “Defendant’s proffered reasons for her termination [we]re

pretextual[,] and the actual motivation was based upon her disability and request for a reasonable

accommodation”). The Court of Appeals for the Third Circuit recently has eschewed similar

efforts. See Mazuka v. Amazon.com, 730 Fed. Appx. 117, 119-20 (3d Cir. Apr. 12, 2018)

(rejecting plaintiff’s effort to “cast” defendant’s alleged-misstatements under the rubric of

fraudulent misrepresentation, because “the essential conduct of which [he] complain[ed wa]s not

related to . . . alleged misrepresentation[s] of . . . company policy,” but, rather, that defendant



                                                   2
“discriminated against him in the workplace based on his disability, terminating his employment

instead of providing him with an accommodation”).

       Although there appears a strong inclination by the bar, at-large, to engage every conflict,

and concede nothing, the Court’s hope springs eternal that litigants can learn to pick their battles.

For this one, Plaintiff comes out on the losing end, and Defendant’s Motion (Doc. 15) to Dismiss

Count V is GRANTED.

       IT IS SO ORDERED.



May 28, 2019                                          s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                  3
